DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 are allowed.
The closest prior art includes Oyama (US20190262987 herein after “Oyama”) in view of Ni et al. (CN106246765 herein after “Ni”; English translation of specification provided).  Oyama teaches the analysis of attraction time of a braking system.  Ni teaches that an EM braking system can have different procedures depending on the operating status of the vehicle in order to optimize braking. 
	Whether considered alone or in combination fails to teach, suggest, or make obvious the features of claim 2 including: calculating, by the abnormality diagnosis apparatus, the attraction time period when each of the operation steps in each of the operation programs is executed; calculating, by the abnormality diagnosis apparatus, an evaluation value for evaluating accuracy of the calculated attraction time period; and associating, by the abnormality diagnosis apparatus, as the prescribed operation step, the operation step highest in evaluation value, among calculated evaluation values in each of the operation steps included in each of the operation programs, with the corresponding operation program.
	A person having ordinary skill in the art before the effective filing date of the invention would not reasonably calculate an attraction time period when each of the steps is executed, assign an evaluation value for evaluating the accuracy of the calculated attraction time period, and further associate the operation highest in evaluation value (most accurate) among each of the operation steps in each of the operation programs.  This is important because depending on which operation step the attraction time period is calculated, the accuracy of the attraction time period may deteriorate, which may lead to a difficulty in performing abnormality diagnosis of the braking unit with high accuracy.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/20/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861